NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ALEJANDRO ANTONI CASTILLO-                        No. 08-74401
ZELAYA,
                                                  Agency No. A076-905-501
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Alejandro Antoni Castillo-Zelaya, a native and citizen of Nicaragua,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) removal order. We

dismiss the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Castillo-Zelaya’s contentions related to his

ineffective assistance of counsel claim and whether his two controlled substance

convictions render him ineligible for immigration relief because he did not raise

them before the BIA, and therefore failed to exhaust his administrative remedies.

See Zara v. Ashcroft, 383 F.3d 927, 930-31 (9th Cir. 2004) (“A petitioner cannot

satisfy the exhaustion requirement by making a general challenge to the IJ’s

decision, but, rather, must specify which issues form the basis of the appeal.”).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    08-74401